Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,7,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3,7, and 11 state “a plurality of spots are observed in a ring-like region in a nanobeam electron diffraction pattern” in the island-shaped oxide semiconductor film.  The features do not describe the device itself but what the observer of the device sees.  The spots may not attribute to a feature of the oxide semiconductor film and may be attributable to the observer, to the environment in which the diffraction pattern is made, or to the electron optics that controls beam geometry.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuta (PG Pub 2007/0052025 A1).
Regarding claim 1, Yabuta teaches a transistor comprising: an island-shaped oxide semiconductor film (2, fig. 1, paragraph [0083]); a single-layer gate insulating film (3, paragraph [0084]) over the island-shaped oxide semiconductor film; and a gate electrode (4, paragraph [0084]) over the single-layer gate insulating film, wherein, in a cross-sectional view parallel to a channel length direction of the transistor, an edge of the single-layer gate insulating film is located on a top surface of the island-shaped oxide semiconductor film, wherein a first insulating film (7, paragraph [0087]) comprising a region in contact with a side surface of the gate electrode, a region in contact with a top surface of the single-layer gate insulating film, and a region in contact with the top surface of the island-shaped oxide semiconductor film, is provided, wherein the top surface of the single-layer gate insulating film comprises a region projecting from the gate electrode, and wherein the transistor is a top-gate transistor.  
Regarding claim 2, Yabuta teaches the transistor according to claim 1, wherein the island-shaped oxide semiconductor film comprises In, Ga, and Zn (paragraph [0083]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta (PG Pub 2007/0052025 A1) as applied to claim 1 above, and further in view of Chiang et al (PG Pub 2005/0199959 A1).
Regarding claim 4, Yabuta remains as applied in claim 1.
Yabuta does not teach a conductive layer under the island-shaped oxide semiconductor film.
In the same field of endeavor, Chiang teaches a conductive layer (104-1, fig. 1E) under the island-shaped oxide semiconductor film (channel 108, abstract), wherein the conductive layer comprises a region overlapping with the island-shaped oxide semiconductor film with a second insulating film (106-1) therebetween, for the known benefit of better control of the transistor.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a conductive layer under the island-shaped oxide semiconductor film, wherein the conductive layer comprised a region overlapping with the island-shaped oxide semiconductor film with a second insulating film therebetween, for the known benefit of better control of the transistor.

 Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta (PG Pub 2007/0052025 A1) as applied to claim 1 above, and further in view of Okamoto et al (PG Pub 20080150027 A1).
Regarding claim 5, Yabuta remains as applied in claim 1.
Yabuta further teaches the island-shaped oxide semiconductor film comprises a first region overlapping with the gate electrode and the single-layer gate insulating film, a second region overlapping with the single-layer gate insulating film and not overlapping with the gate electrode, and a third region in contact with the first insulating film (fig. 1).
Yabuta does not teach the second region has a higher conductivity than the first region, and wherein the third region has a higher conductivity than the first region.  
In the same field of endeavor, Okamoto teaches the second region (low impurity regions 124a and 124b, figs. 2A to 2F, paragraph [0071][0072]) has a higher conductivity than the first region (no impurity region 126, paragraph [0070]), and wherein the third region (high impurity region 133a, paragraph [0082]) has a higher conductivity than the first region, for the benefits of reducing off current while mitigating degradation caused by hot carriers (paragraphs [0006] to [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second region to have a higher conductivity than the first region, and wherein the third region had a higher conductivity than the first region, for the benefits of reducing off current while mitigating degradation caused by hot carriers.  
Regarding claim 6, Yabuta teaches the transistor according to claim 5, wherein the island-shaped oxide semiconductor film comprises In, Ga, and Zn (paragraph [0083]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta (PG Pub 2007/0052025 A1) and Okamoto et al (PG Pub 20080150027 A1) as applied to claim 5 above, and further in view of Chiang et al (PG Pub 2005/0199959 A1).
Regarding claim 8, the previous combination remains as applied in claim 5.
The previous combination does not teach a conductive layer under the island-shaped oxide semiconductor film.
In the same field of endeavor, Chiang teaches a conductive layer (104-1, fig. 1E) under the island-shaped oxide semiconductor film (channel 108, abstract), wherein the conductive layer comprises a region overlapping with the island-shaped oxide semiconductor film with a second insulating film (106-1) therebetween, for the known benefit of better control of the transistor.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a conductive layer under the island-shaped oxide semiconductor film, wherein the conductive layer comprised a region overlapping with the island-shaped oxide semiconductor film with a second insulating film therebetween, for the known benefit of better control of the transistor.
Allowable Subject Matter
Claims 9,10,12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“wherein a first insulating film comprising a region in contact with a side surface of the gate electrode, a region in contact with a top surface of the single-layer gate insulating film, and a region in contact with the top surface of the island-shaped oxide semiconductor film, is provided, wherein the top surface of the single-layer gate insulating film comprises a region projecting from the gate electrode, and…143 4847-5102-1300.1...the second region having a smaller thickness than the first region, and wherein one of a source electrode and a drain electrode comprises a region in contact with a top surface of the second region” (claim 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899